


Exhibit 10.37




MPM HOLDINGS INC.
NONQUALIFIED STOCK OPTION
GRANT CERTIFICATE


THIS NONQUALIFIED STOCK OPTION GRANT CERTIFICATE (this “Agreement”), dated as of
[_______], 2015 (the “Date of Grant”), is made by and between MPM Holdings Inc.,
a Delaware corporation (the “Company”), and [_______] (the “Grantee”).
WHEREAS, the Company has adopted the MPM Holdings Inc. Management Equity Plan
(as may be amended from time to time, the “Plan”);
WHEREAS, the Company wishes to afford the Grantee the opportunity to purchase
shares of its common stock, par value $0.01 per share (“Shares”); and
WHEREAS, the Committee has determined that it is in the best interests of the
Company and its stockholders to grant the nonqualified Option provided for
herein to the Grantee, subject to the terms set forth herein.
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants of the parties contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, for themselves, their successors and assigns,
hereby agree as follows:
1.
Grant of Option.



(a)Grant. The Company hereby grants to the Grantee an Option (the “Option”) to
purchase a total of [_______] Shares (the “Option Shares”), on the terms and
conditions set forth in this Agreement and as otherwise provided in the Plan.
The Option is not intended to qualify as an incentive stock option under
Section 422 of the Code.


(b)Tranches. The Option is divided into two equal tranches: the Tranche A Option
and the Tranche B Option. The Exercise Price shall be $20.33 per Option Share
for each tranche. Set forth below are the number of Option Shares covered by
each such tranche:


(i)Tranche A Option: Number of Option Shares: [____].


(ii)Tranche B Option: Number of Option Shares: [____].


(c)Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. Any capitalized terms
not otherwise defined in this Agreement shall have the definitions set forth in
the Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Grantee and his or her
legal representative in respect of any questions arising under the Plan or this
Agreement. The Grantee acknowledges that the Grantee has received a copy of the
Plan and has had an opportunity to review the Plan and agrees to be bound by all
the terms and provisions of the Plan. Without limiting the foregoing, the
Grantee acknowledges that the Option and the Option Shares are

1

--------------------------------------------------------------------------------




subject to provisions of the Plan under which (a) in certain circumstances an
adjustment may be made to the number of Option Shares and/or the applicable
Exercise Price of the Option; and (b) the Grantee may be required to sell his
Option Shares or otherwise participate in a transaction where other stockholders
of the Company are selling (a “drag-along”).


2.
Vesting; Exercisability; Forfeiture.



(a)Tranche A Option.


(i)If a Sale occurs prior to an IPO, the Tranche A Option shall become fully
vested and exercisable if the consideration received by selling stockholders in
such Sale, determined as of the closing of such Sale, equals or exceeds $30.50
per Share (calculated net of (x) any payment of debt or negative working capital
adjustment, (y) any escrow or earn out payments and (z) all transactional fees
and expenses incurred relating to the Sale and paid on or about the closing date
of the Sale, except that any fees relating to the calculation and payment of any
tax benefit paid to such selling shareholders shall be included) (the “Tranche A
Performance Threshold”).
 
(ii)For the avoidance of doubt, if a Sale occurs prior to an IPO but the Tranche
A Performance Threshold was not achieved in connection with such Sale, then the
Tranche A Option shall remain outstanding and eligible to vest (x) on any
subsequent Sale which results in achievement of the Tranche A Performance
Threshold or (y) pursuant to Section 2(a)(iii) below, in each case subject to
earlier termination or adjustment pursuant to Section 7 of the Plan or Section 4
hereof, or as otherwise may be agreed between the Grantee and the acquirer of
the Company in connection with the Sale.


(iii)If an IPO occurs, then as of any determination date following the IPO, the
Tranche A Option shall become fully vested and exercisable if the Common Stock
achieves an average closing stock price of at least $30.50 per Share over 10
consecutive trading days on the New York Stock Exchange or such other primary
stock exchange with which the Common Stock is listed and traded (or quoted in
the Nasdaq) (an “Exchange”), ending with such determination date.


(b)Tranche B Option.


(i)If a Sale occurs prior to an IPO, the Tranche B Option shall become fully
vested and exercisable if the consideration received by selling stockholders in
such Sale, determined as of the closing of such Sale, shall equal or exceed
$40.66 per Share (calculated net of (x) any payment of debt or negative working
capital adjustment, (y) any escrow or earn out payments and (z) all
transactional fees and expenses incurred relating to the Sale and paid on or
about the closing date of the Sale, except that any fees relating to the
calculation and payment of any tax benefit paid to such selling shareholders
shall be included) (the “Tranche B Performance Threshold”).


(ii)For the avoidance of doubt, if a Sale occurs prior to an IPO but the Tranche
B Performance Threshold was not achieved in connection with such Sale, then the
Tranche B Option shall remain outstanding and eligible to vest (x) on any
subsequent Sale which results in achievement of the Tranche B Performance
Threshold or (y) pursuant to Section 2(b)(iii) below, in each case subject to
earlier termination or adjustment pursuant to Section 7 of the Plan or Section 4
hereof, or as otherwise may be agreed between the Grantee and the acquirer of
the Company in connection with the Sale.

2

--------------------------------------------------------------------------------






(iii)If an IPO occurs, then as of any determination date following the IPO, the
Tranche B Option shall become fully vested and exercisable if the Common Stock
achieves an average closing stock price of at least $40.66 per Share over 10
consecutive trading days on an Exchange, ending with such determination date.
  
3.
Method of Exercise; Tax Withholding.



(a)The Grantee may exercise the vested and exercisable portion of the Option, in
whole or in part, by notifying the Company in writing of the number of Option
Shares to be purchased thereunder and delivering with such notice an amount
equal to the aggregate Exercise Price for such number of Shares (calculated
based on the number of Shares acquired that are covered by the Tranche A Option
or Tranche B Option, as applicable) in cash (certified check, wire transfer or
bank draft) or, if permitted by the Company in its sole discretion, in whole
Shares already owned by the Grantee. Following an IPO, the Grantee may exercise
the Option by means of (i), if and only to the extent permitted by the Committee
in its sole discretion, a “net exercise” procedure effected by withholding the
minimum number of Shares otherwise deliverable in respect of an Option that are
needed to pay for the aggregate Exercise Price for such Shares and all
applicable required withholding taxes, provided that the number of Shares so
withheld to satisfy applicable withholding and employment taxes shall not have
an aggregate Fair Market Value on the date of such withholding in excess of the
applicable minimum required withholding obligation, or (ii) a broker-assisted
“cashless exercise” pursuant to which the Company is delivered a copy of
irrevocable instructions to a stockbroker to sell the Shares otherwise
deliverable upon the exercise of the Option and to deliver promptly to the
Company an amount equal to the aggregate Exercise Price for such Shares and all
applicable required withholding taxes. If, by the final vesting date of the
Option, neither an IPO nor a sale of the Company (whether by stock,
substantially all of the assets, merger or otherwise) has occurred, then the
Committee will consider alternative means by which the Grantee may exercise the
Option and satisfy the applicable required withholding taxes, in whole or in
part, including, without limitation: (A) payment in other property having a Fair
Market Value equal to the aggregate Exercise Price and/or such withholding
liability; (B) a “net exercise” procedure effected by withholding the minimum
number of Shares otherwise deliverable in respect of an Option that are needed
to pay for the aggregate Exercise Price and/or such withholding liability; (C) a
loan or payment by the Company to fund all such withholding liability; or (D)
such other means to reasonably address the Grantee’s liability to satisfy all
applicable required withholding taxes incurred in connection with such exercise.


(b)Except as expressly provided in Section 3(a), the Company shall be entitled
to require, as a condition to the exercise of the Option, that the Grantee remit
an amount in cash or, in the discretion of the Company, Shares or other property
sufficient to satisfy all Federal, state and local or other applicable
withholding and employment taxes relating thereto. In addition, the Company
shall have the right and is hereby authorized to withhold from the Shares
otherwise deliverable upon exercise of the Option, or from any compensation or
other amount owing to the Grantee, the amount (in cash or, in the discretion of
the Company, Shares or other property) of any applicable withholding and
employment taxes in respect of the exercise of the Option and to take such other
action as may be necessary in the discretion of the Company to satisfy all
obligations for the payment of such taxes.


4.Expiration. In no event shall all or any portion of the Option be exercisable
after the tenth annual anniversary of the Date of Grant (the “Option Period”).
The Option is subject to earlier cancellation, termination or expiration of the
Options pursuant to (i) Section 7 of the Plan, (ii) Sections 7(i) or 10 hereof,
(iii) expiration of the post-termination exercise period set forth in Section 5
hereof, as

3

--------------------------------------------------------------------------------




applicable, or (iv) the exercise of the Repurchase Right pursuant to Section 6
hereof with respect to all or the portion of the Option repurchased.


5.
Termination of Employment.



(a)Termination of Employment without Cause or due to Death or Disability. If, on
or prior to an applicable Vesting Date, the Grantee’s employment with the
Company and its Affiliates is terminated (1) by the Company or one of its
Affiliates without Cause or due to the Grantee’s Disability or (2) due to the
Grantee’s death, then:


(i)the unvested portion of the Option (whether with respect to the Tranche A
Option or Tranche B Option) shall be cancelled immediately and the Grantee shall
immediately forfeit any rights to the Option Shares subject to such unvested
portion; and


(ii)the vested portion of the Option shall expire on the earlier of (x) the last
day of the Option Period or (y) the 90th day following the date of such
termination or, in the case of any termination by the Company due to the
Grantee’s Disability or due to the Grantee’s death, the 365th day following the
date of such termination. For the avoidance of doubt, the vested portion of the
Option shall remain exercisable by the Grantee until its expiration only to the
extent the Option was exercisable at the time of such termination.


(b)Termination of Employment for Cause. If, prior to the final Vesting Date, the
Grantee’s employment with the Company and its Affiliates is terminated by the
Company or one of its Affiliates for Cause, the unvested and vested portion of
the Option shall be cancelled immediately and the Grantee shall immediately
forfeit any rights to the Option Shares subject to the Option.


(c)Other Termination of Employment. If, prior to the final Vesting Date, the
Grantee’s employment with the Company and its Affiliates terminates for any
reason other than as set forth in Sections 5(a) or (b) above (including any
termination of employment by the Grantee), then:


(i)the unvested portion of the Option (whether with respect to the Tranche A
Option or Tranche B Option) shall be cancelled immediately and the Grantee shall
immediately forfeit any rights to the Option Shares subject to such unvested
portion; and


(ii)the vested portion of the Option shall expire on the earlier of the last day
of the Option Period or the 30th day following the date of such termination. For
the avoidance of doubt, the vested portion of the Option shall remain
exercisable by the Grantee until its expiration only to the extent the Option
was exercisable at the time of such termination.


6.Repurchase Right. In the event of the termination of the Grantee’s employment
with the Company and its Affiliates for any reason, the Option and any Option
Shares acquired upon exercise of the Option shall be subject to repurchase by
the Company as set forth in this Section 6.


(a)Repurchase Right, Generally.
 
(i)From and after any termination of the Grantee’s employment for any reason
(the “Repurchase Event”), the Company shall have the right, but not the
obligation, to repurchase all or any portion of the vested Option and/or Option
Shares held by the Grantee (the “Repurchase Right”). The Company may exercise
the Repurchase Right by written notice (a “Repurchase Notice”) delivered to the
Grantee within six (6) months after the Repurchase Event. Any repurchase
described in the immediately preceding sentence shall be (i) with respect to
Option

4

--------------------------------------------------------------------------------




Shares, for Fair Market Value, and (ii) with respect to the vested Option, for
the excess, if any, of the Fair Market Value for the Option Shares in respect of
the vested Option over the applicable Exercise Price for the repurchased Tranche
A Option and/or Tranche B Option, as applicable, in each case except as set
forth in Section 6(b) below. The determination date for purposes of determining
the Fair Market Value in the preceding sentence shall be the closing date of the
purchase of the subject vested Option and/or Option Shares (the “Repurchase
Date”).


(ii)Except as provided in subsection (iii) below, the Repurchase Date with
respect to any sale and repurchase of the vested Option and/or Option Shares
pursuant to the exercise of the Repurchase Right shall take place on the later
of (x) the date specified by the Company, which shall in no event be later than
thirty (30) days following the date of the Repurchase Notice, and (y) ten (10)
days following the receipt by the Company of all necessary governmental and
other approvals.


(iii)Notwithstanding anything to the contrary herein, if the Board, in its good
faith judgment, reasonably determines that a Financing Restriction (as defined
below)


exists, then the Company may elect (x) to suspend its repurchase of the Option
Shares and/or vested Option (as the case may be) until the Financing Restriction
has ceased to exist, in accordance with subsection (iv) below, (y) to cause its
assignee or designee to repurchase the Option Shares or vested Option, as the
case may be, while any Financing Restrictions continue to exist, or (z) to pay
all or any portion of the purchase price due in respect of the repurchase by way
of a promissory note. In such event, the Company shall furnish written
notification to the Grantee specifying the Company’s election and the nature of
the Financing Restriction. A “Financing Restriction” exists if: (A) such
repurchase would render the Company or its Affiliates unable to meet their
obligations in the ordinary course of business at any time during the one (1)
year period commencing on the date on which such repurchase would be required,
taking into account any pending or proposed transactions, capital expenditures
or other budgeted cash outlays by the Company or any of its Affiliates which are
reasonably likely to be consummated or paid, as the case may be, within such one
(1) year period, including, without limitation, any corporate reorganization or
proposed acquisition of any other Person by the Company or any of its Affiliates
which is reasonably likely to be consummated within such one (1) year period;
(B) the Company is prohibited from such repurchase by applicable law restricting
the purchase by a corporation of its own shares; or (C) such repurchase would
(with or without notice or lapse of time) constitute a breach of, default or
event of default under, or is otherwise prohibited by, the terms of any loan
agreement or other agreement or instrument representing indebtedness to which
the Company or any of its Affiliates is a party, or the Company or its
applicable Affiliates is not able to obtain the requisite consent of any of its
senior lenders for such repurchase.


(iv)If, in the event of a Financing Restriction, the Company elects to suspend
its repurchase of the Option Shares and/or vested Option (as the case may be)
until the Financing Restriction has ceased to exist, then (A) the Company shall
repurchase the Option Shares or vested Option (as the case may be) as soon as
reasonably practicable after all Financing Restrictions cease to exist;
provided, however, that if some, but not all of the Option Shares or vested
Option can be so repurchased without creating a Financing Restriction, then the
Company may consummate such repurchase to the fullest extent it is able without
causing a Financing Restriction, in accordance with the terms of this Agreement
and applicable law, (B) the Company shall provide written notice to the Grantee
as soon as practicable after all Financing Restrictions cease to exist (the
“Reinstatement Notice”), (C) the applicable purchase

5

--------------------------------------------------------------------------------




price shall be determined in accordance with Section 6(a)(i), except that “Fair
Market Value” shall be equal to the greater of the Fair Market Value as of the
date of the Repurchase Notice and the Fair Market Value calculated as of the
date of the Reinstatement Notice, and (D) such repurchase shall occur on a date
specified by the Company within ten (10) days following the determination of the
Fair Market Value as provided in clause (C) above.


(b)Company’s Repurchase Right upon Certain Terminations. Notwithstanding
anything contained herein to the contrary, in the event the Grantee’s employment
relationship with the Company or any of its Affiliates is terminated by the
Company or any of its Affiliates for Cause, then the Company may exercise the
Repurchase Right by delivering a Repurchase Notice to the Grantee within the
time periods set forth in Section 6(a) above at a price equal to: (i) for each
Option Share, the lesser
of (x) the Exercise Price paid to acquire such Option Share (whether with
respect to the Tranche A Option or Tranche B Option), subject to adjustment by
the Company to reflect any stock split, recapitalization or similar adjustment
to the Shares, and (y) the Fair Market Value of such Option Share on the
Repurchase Date, or (ii) for any vested Option, zero, so that any portion of the
Option outstanding as of the date of such termination (whether vested or
unvested) shall be cancelled effective as of the date of termination without
payment therefor.


(c)Closing. The Repurchase Date shall take place on a date designated by the
Company in accordance with Section 6(a); provided, however, that the Repurchase
Date may be deferred to a date designated by the Company or, to the extent
required to avoid liability under applicable securities laws, by the Grantee,
until such time as the Grantee has held the vested Option and/or Option Shares,
as applicable, for a period of at least six (6) months and one (1) day. The
purchase price shall be paid at the closing in the form of a check, wire
transfer of immediately available funds or by cancellation of money purchase
indebtedness of the Grantee, as determined in the sole discretion of the
Company; provided, that all or any portion of the purchase price may be paid by
way of a promissory note if a Financing Restriction exists, as set forth in
Section 6(a)(iii). The Company may effect repurchase of the vested Option and/or
Option Shares and the Company shall record such Transfer on its books whether or
not the Grantee attends such closing or delivers certificates representing the
vested Option and/or Option Shares to the Company. The Grantee hereby grants an
irrevocable proxy and power of attorney which, it is agreed, is coupled with an
interest to any nominee of the Company to take all necessary actions and execute
and deliver all documents deemed necessary and appropriate by such nominee to
effect the sale and purchase of the vested Option and/or Option Shares. If the
Grantee fails to take all necessary actions and execute and deliver all
documents necessary and appropriate to fulfill his or her obligations under this
Section 6, the Grantee shall, to the fullest extent permitted by law, indemnify,
defend and hold harmless such nominee, its officers, directors, employees,
counsel, representatives, agents and partners against all claims, liability,
loss or damage (or actions in respect thereof), together with all reasonable
costs and expenses (including, without limitation, reasonable legal fees and
expenses, and expenses incurred in settlement of any litigation commenced or
threatened), relating to or arising from such nominee’s exercise of the proxy
and power of attorney granted hereby.


7.
Restrictive Covenants.



(a)Confidentiality of this Agreement. The Grantee hereby agrees that (i) except
as required by law, the Grantee will not disclose to any Person other than the
Grantee’s spouse and legal, financial and other advisors (if any) the grant of
the Option or any of the terms or provisions hereof without the prior approval
of the Committee, and (ii) in the discretion of the Committee, the Option shall
terminate and any unexercised portion of such Option (whether or not vested)
shall be forfeited if the Grantee violates the non-disclosure provisions of this
Section 7(a).



6

--------------------------------------------------------------------------------




(b)Non-Competition. During the term of the Grantee’s employment with the Company
or any of its Affiliates and for a period of two (2) years thereafter (the
“Non-Compete Period”), the Grantee shall not (without the prior written consent
of the Company), directly or indirectly, (i) engage
in any Competitive Business, (ii) render any services to any Competitive
Business in a manner that enhances the capacity of such Competitive Business to
engage in the production, sale, provision or distribution of products or
services similar to those produced, sold, distributed or provided by the Company
or any of its Affiliates, or (iii) acquire a financial interest in any
Competitive Business. For purposes of this Section 7(b): (A) the phrase
“directly or indirectly engage in” shall include any direct or indirect
ownership or profit participation interest in such enterprise, whether as an
owner, stockholder, member, partner, joint venturer of or otherwise, and shall
include any direct or indirect participation in such enterprise as an employee,
consultant, director, officer, licensor of technology or otherwise (provided
that licensers of technology shall only be covered if the Grantee is personally
working on technology for a Competitive Business and such technology is not
technology that is generally available to a broad group of customers), and (B)
the term “Competitive Business” shall mean a business that engages in the
production, sale, provision or distribution of products or services similar to
those produced, sold, distributed or provided by the Company or any of its
Affiliates during the three-year period ending on the date of the Grantee’s
termination of employment. Notwithstanding the foregoing, nothing herein shall
prohibit the Grantee from being a passive owner of not more than 2% of the
outstanding equity securities of any class of a corporation or other entity that
is publicly traded, or not more than 2% of any non-voting equity securities or
debt securities of any corporation or other entity, so long as the Grantee has
no active participation in the business of such corporation or other entity
(including, without limitation, serving as a member of the board of directors or
as a consultant). The obligations of the Grantee under this Section 7(b) shall
apply to (x) any geographic area or territory in which the Company or any of its
Affiliates is engaged in business as of the date of his or her termination of
employment, and (y) any prospective geographic area or territory that within the
six months preceding the date of termination of the Grantee's employment, has
been the subject of serious consideration by the Company or any of its
Affiliates as a business location and which the Grantee is or has been made
aware of.


(c)Non-Solicitation; Non-Hire. During the Non-Compete Period, the Grantee shall
not (without the prior written consent of the Company) directly or indirectly:
(i) solicit, induce or attempt to solicit or induce any officer, director or
employee of the Company or any of its Affiliates to terminate their relationship
with or leave the employ of the Company or any such Affiliate, or in any way
interfere with the relationship between the Company or any such Affiliate, on
the one hand, and any officer, director or employee thereof, on the other hand,
(ii) hire (or other similar arrangement) any Person (in any capacity whether as
an officer, director, employee or consultant) who is or at any time was an
officer, director or employee of the Company or any of its Affiliates until six
(6) months after such individual’s relationship (whether as an officer, director
or employee) with the Company or such Affiliate has ended, or (iii) induce or
attempt to induce any customer, supplier, prospect licensee or other business
relation of the Company or any of its Affiliates to cease doing business with
the Company or such Affiliate, or in any way interfere with the relationship
between any such customer, supplier, prospect licensee or business relation, on
the one hand, and the Company or any such Affiliate, on the other hand;
provided, that none of (A) the Grantee’s acting as a reference for employees,
(B) any generic, nontargeted advertising affiliated directly or indirectly with
the Grantee or (C) the Grantee’s good faith and proper performance of his or her
duties and responsibilities for the Company and its Affiliates during employment
shall be deemed a breach of this Section 7(c).


(d)Non-Disparagement. During the term of the Grantee’s employment with the
Company or any of its Affiliates and thereafter in perpetuity, the Grantee shall
not, directly or indirectly,

7

--------------------------------------------------------------------------------




knowingly disparage, criticize, or otherwise make derogatory statements
regarding the Company or any of its Affiliates, successors, directors or
officers. The foregoing shall not be violated by the Grantee’s truthful
responses to legal process or inquiry by a governmental authority.


(e)Non-Disclosure of Confidential Information; Return of Property. During the
term of the Grantee’s employment with the Company or any of its Affiliates and
thereafter in perpetuity, the Grantee shall maintain in confidence and shall not
directly, indirectly or otherwise, use, disseminate, disclose or publish, or use
for the Grantee’s benefit or the benefit of any Person, any confidential or
proprietary information or trade secrets of or relating to the Company or any of
its Affiliates, including, without limitation, information with respect to the
Company’s or any of its Affiliates’ operations, processes, products, inventions,
business practices, finances, principals, vendors, suppliers, customers,
potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, compensation paid to employees or other terms
of employment, or deliver to any Person any document, record, notebook, computer
program or similar repository of or containing any such confidential or
proprietary information or trade secrets; provided, that the Grantee’s good
faith performance of his or her duties and responsibilities for the Company and
its Affiliates during employment shall not be deemed a breach of this Section
7(e). Upon the Grantee’s termination of employment for any reason, the Grantee
shall promptly deliver to the Company all correspondence, drawings, manuals,
letters, notes, notebooks, reports, programs, plans, proposals, financial
documents, or any other documents concerning the Company’s or any of its
Affiliates’ customers, business plans, marketing strategies, products or
processes. The Grantee may nonetheless retain copies of documents relating to
the Grantee’s compensation; the Grantee’s personal entitlements and obligations;
the Grantee’s rolodex (and electronic equivalents); and the Grantee’s cell phone
number. The Grantee may respond to a lawful and valid subpoena or other legal
process but shall give the Company the earliest possible notice thereof, shall,
as much in advance of the return date as possible, make available to the Company
and its counsel the documents and other information sought and, if requested by
the Company, shall reasonably assist such counsel in resisting or otherwise
responding to such process.


(f)Intellectual Property Rights.


(i)    The Grantee agrees that the results and proceeds of the Grantee’s
services for the Company or its subsidiaries or Affiliates (including, without
limitation, any trade secrets, products, services, processes, know-how, designs,
developments, innovations, analyses, drawings, reports, techniques, formulas,
methods, developmental or experimental work, improvements, discoveries,
inventions, ideas, source and object codes, programs, matters of a literary,
musical, dramatic or otherwise creative nature, writings and other works of
authorship) resulting from services performed while an employee of the Company
and any works in progress, whether or not patentable or registrable under
copyright or similar statutes, that were made, developed, conceived or reduced
to practice or learned by the Grantee, either alone or


jointly with others (collectively, “Inventions”), shall be works-made-for-hire
and the Company (or, if applicable or as directed by the Company, any of its
subsidiaries or Affiliates) shall be deemed the sole owner throughout the
universe of any and all trade secret, patent, copyright and other intellectual
property rights (collectively, “Proprietary Rights”) of whatsoever nature
therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed, with the right to use the same in perpetuity in any
manner the Company determines in its sole discretion, without any further
payment to the Grantee whatsoever. If, for any reason, any of such results and
proceeds shall not legally be a work-made-for-hire and/or there are any
Proprietary Rights which do not accrue to the Company (or, as the case may be,
any of its

8

--------------------------------------------------------------------------------




subsidiaries or Affiliates) under the immediately preceding sentence, then the
Grantee hereby irrevocably assigns and agrees to assign any and all of the
Grantee’s right, title and interest thereto, including, without limitation, any
and all Proprietary Rights of whatsoever nature therein, whether or not now or
hereafter known, existing, contemplated, recognized or developed, to the Company
(or, if applicable or as directed by the Company, any of its subsidiaries or
Affiliates), and the Company or such subsidiaries or Affiliates shall have the
right to use the same in perpetuity throughout the universe in any manner
determined by the Company or such subsidiaries or Affiliates without any further
payment to the Grantee whatsoever. As to any Invention that the Grantee is
required to assign, the Grantee shall promptly and fully disclose to the Company
all information known to the Grantee concerning such Invention. The Grantee
hereby waives and quitclaims to the Company any and all claims, of any nature
whatsoever, that the Grantee now or may hereafter have for infringement of any
Proprietary Rights assigned hereunder to the Company.


(ii)    The Grantee agrees that, from time to time, as may be requested by the
Company and at the Company’s sole cost and expense, the Grantee shall do any and
all things that the Company may reasonably deem useful or desirable to establish
or document the Company’s exclusive ownership throughout the United States of
America or any other country of any and all Proprietary Rights in any such
Inventions, including, without limitation, the execution of appropriate
copyright and/or patent applications or assignments. To the extent the Grantee
has any Proprietary Rights in the Inventions that cannot be assigned in the
manner described above, the Grantee unconditionally and irrevocably waives the
enforcement of such Proprietary Rights. This Section 7(f) is subject to and
shall not be deemed to limit, restrict or constitute any waiver by the Company
of any Proprietary Rights of ownership to which the Company may be entitled by
operation of law by virtue of the Company’s being the Grantee’s employer (or
Affiliate of the Grantee’s employer, as applicable). The Grantee further agrees
that, from time to time, as may be requested by the Company and at the Company’s
sole cost and expense, the Grantee shall assist the Company in every proper and
lawful way to obtain and from time to time enforce Proprietary Rights relating
to Inventions in any and all countries. To this end, the Grantee shall execute,
verify and deliver such documents and perform such other acts (including
appearances as a witness) as the Company may reasonably request for use in
applying for, obtaining, perfecting, evidencing, sustaining, and enforcing such
Proprietary Rights and the assignment thereof. In addition, the Grantee shall
execute, verify, and deliver assignments of such Proprietary Rights to the
Company or its designees. The Grantee’s obligation to assist the


Company with respect to Proprietary Rights relating to such Inventions in any
and all countries shall continue beyond the termination of the Grantee’s
employment with the Company.


(g)Grantee Acknowledgements. The Grantee understands that this Section 7 may
limit his or her ability to earn a livelihood in a business competitive to the
business of the Company and its Affiliates. The Grantee expressly acknowledges
and agrees that this Section 7 is reasonable and necessary for the protection of
the legitimate business interests of the Company and is reasonable in scope.


(h)Notification of Subsequent Employer. The Grantee hereby agrees that prior to
accepting employment with, or agreeing to provide services to, any other Person
during any period during which the Grantee remains subject to any of the
covenants set forth in Section 7, the Grantee shall provide such prospective
employer with written notice of the provisions of this Section 7 (to the extent
any such provisions are applicable and in effect at the time of such notice),
with a copy of such notice delivered to the Company not later than three (3)
business days prior to the date on which the Grantee

9

--------------------------------------------------------------------------------




commences such employment or provision of services. For the avoidance of doubt,
the Company shall in any event be permitted to provide any such prospective
employer with written notice of the provisions of this Section 7.


(i)Forfeiture; Other Relief. In the event of a material breach by the Grantee of
the restrictive covenants set forth in this Section 7, then in addition to any
other remedy which may be available at law or in equity, the Option shall be
automatically forfeited effective as of the date on which such violation first
occurs, and, in the event that the Grantee has previously exercised all or any
portion of the Option within the three (3) year period immediately preceding
such breach, the Grantee shall forfeit such Option Shares without consideration
and be required to promptly repay to the Company, upon 10 days prior written
demand by the Committee, any proceeds received by the Grantee upon disposition
of the Option Shares. The foregoing rights and remedies are in addition to any
other rights and remedies that may be available to the Company and shall not
prevent (and the Grantee shall not assert that they shall prevent) the Company
from bringing one or more actions in any applicable jurisdiction to recover
damages as a result of the Grantee’s breach of such restrictive covenants to the
full extent of law and equity. The Grantee acknowledges and agrees that
irreparable injury will result to the Company and its goodwill if the Grantee
breaches any of the terms of the covenants set forth in this Section 7, the
exact amount of which will be difficult or impossible to ascertain, and that
remedies at law would be an inadequate remedy for any breach. Accordingly, the
Grantee hereby agrees that, in the event of a breach of any of the covenants
contained in this Section 7, in addition to any other remedy which may be
available at law or in equity, the Company shall be entitled to specific
performance and injunctive relief.


(j)Severability; Blue Pencil. The invalidity or nonenforceability of any
provision of this Section 7 in any respect shall not affect the validity or
enforceability of the other provisions of this Section 7 in any other respect,
or of any other provision of this Agreement. In the event that any provision of
this Section 7 shall be held invalid, illegal or unenforceable (whether in whole
or in part) by a court of competent jurisdiction, such provision shall be deemed
modified to the extent, but only to the extent, of such invalidity, illegality
or unenforceability, and the remaining provisions (and part of such provision,
as the case may be) shall not be affected thereby; provided, however, that if
any
provision of this Section 7 is finally held to be invalid, illegal or
unenforceable because it exceeds the maximum scope determined to be acceptable
to permit such provision to be enforceable, such provision shall be deemed to be
modified to the minimum extent necessary to modify such scope in order to make
such provision enforceable hereunder.


8.Rights as a Stockholder. The Grantee shall not be deemed for any purpose, nor
have any of the rights or privileges of, a stockholder of the Company in respect
of any Shares subject to this Option unless, until and to the extent that (i)
such Option shall have been exercised pursuant to its terms, (ii) the Company
shall have issued and delivered such Shares to the Grantee and (iii) the
Grantee’s name shall have been entered as a stockholder of record with respect
to such Option Shares on the books of the Company. The Company shall cause the
actions described in clauses (ii) and (iii) of the preceding sentence to occur
promptly following exercise as contemplated by this Agreement, subject to
compliance with applicable laws.



10

--------------------------------------------------------------------------------




9.Compliance with Legal Requirements. The granting and exercising of the Option,
and any other obligations of the Company under this Agreement, shall be subject
to all applicable federal, provincial, state, local and foreign laws, rules and
regulations and to such approvals by any regulatory or governmental agency as
may be required. The Committee shall have the right to impose such restrictions
on the Option as it deems reasonably necessary or advisable under applicable
federal securities laws, the rules and regulations of any stock exchange or
market upon which Shares are then listed or traded, and/or any blue sky or state
securities laws applicable to such Shares. In the event of the exercise of the
Option at a time when there is not in effect a registration statement under the
Securities Act relating to the Shares, the Grantee hereby represents and
warrants, and by virtue of such exercise shall be deemed to represent and
warrant to the Company that the Shares are being acquired for investment only
and not with a view to the distribution thereof, and the Grantee shall provide
the Company with such further representations and warranties as the Company may
reasonably require in order to ensure compliance with applicable federal and
state securities, “blue sky” and other laws. In no event shall the Company be
obligated to register Shares under state or Federal securities laws, to comply
with the requirements of any exemption from registration requirements or to take
any other action that may be required in order to permit, or to remove any
prohibition or limitation on, the issuance of Shares pursuant to the exercise of
the Option which may be imposed by any applicable law, rule or regulation. It is
expressly understood that the Committee is authorized to administer, construe,
and make all determinations necessary or appropriate to the administration of
the Plan and this Agreement, all of which shall be binding upon the Grantee. The
Grantee agrees to take all steps the Committee or the Company determines are
reasonably necessary to comply with all applicable provisions of federal and
state securities law in exercising his or her rights under this Agreement.


10.Clawback. The Option and/or the Option Shares shall be subject (including on
a retroactive basis) to clawback, forfeiture or similar requirements (and such
requirements shall be deemed incorporated by reference into this Agreement) to
the extent required by applicable law (including, without limitation, Section
304 of the Sarbanes-Oxley Act and Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act) and/or the rules and regulations of any
applicable


securities exchange or inter-dealer quotation system on which the Shares may be
listed or quoted or if so required pursuant to a written policy adopted by the
Company.


11.Litigation Cooperation. The Grantee agrees that during and after his or her
employment by the Company and its Affiliates, the Grantee will assist the
Company and its Affiliates in the defense of any claims, or potential claims
that may be made or threatened to be made against the Company or any of its
Affiliates in any action, suit or proceeding, whether civil, criminal,
administrative, investigative or otherwise, which are not adverse to the Grantee
(an “Action”), and will assist the Company and its Affiliates in the prosecution
of any claims that may be made by the Company or any of its Affiliates in any
Action, to the extent that such claims may relate to the Grantee’s employment or
the period of the Grantee’s employment by the Company and its Affiliates. The
Grantee agrees, unless precluded by law, to promptly inform the Company if the
Grantee is asked to participate (or otherwise become involved) in any Action
involving such claims or potential claims. The Grantee also agrees, unless
precluded by law, to promptly inform the Company if the Grantee is asked to
assist in any investigation (whether governmental or otherwise) of the Company
or any of its Affiliates (or their actions) to the extent that such
investigation may relate to the Grantee’s employment or the period of the
Grantee’s employment by the Company, regardless of whether a lawsuit has then
been filed against the Company or any of its Affiliates with respect to such
investigation. The Company or one of its Affiliates shall reimburse the Grantee
for all of the Grantee’s reasonable out-of-pocket expenses associated with such

11

--------------------------------------------------------------------------------




assistance. Any reimbursement that is taxable income to the Grantee shall be
subject to applicable withholding and employment taxes.


12.
Miscellaneous.



(a)Transferability. The Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered (a “Transfer”) by the
Grantee other than by will or by the laws of descent and distribution, pursuant
to a qualified domestic relations order or as otherwise permitted under Section
9(f) or 9(g) of the Plan. Any attempted Transfer of the Option contrary to the
provisions hereof, and the levy of any execution, attachment or similar process
upon the Option, shall be null and void and without effect. In the event of the
Grantee’s death, the Option shall thereafter be exercisable (to the extent
otherwise exercisable hereunder) only by the Grantee’s executors or
administrators.


(b)Amendment. The Committee at any time, and from time to time, may amend the
terms of this Agreement, provided, however, that the rights of the Grantee shall
not be materially adversely affected without the Grantee’s written consent.


(c)Waiver. Any right of the Company contained in this Agreement may be waived in
writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.


(d)Section 280G.


(i)In the event that the Grantee becomes entitled to payments or benefits under
this Agreement, the Plan and/or any other payments or benefits by reason of a
“change of control” as defined in Section 280G of the Code and regulations
thereunder (collectively, the “Payments”), and any such Payment would constitute
an “excess parachute payment” within the meaning of Section 280G(b)(1) of the
Code, or would otherwise be subject to the excise tax imposed under Section 4999
of the Code, or any similar federal or state law (an “Excise Tax”), as
determined by an independent certified public accounting firm selected by the
Company (the “Accounting Firm”), the amount of the Grantee’s Payments shall be
limited to the largest amount payable, if any, that would not result in the
imposition of any Excise Tax to the Grantee, but only if, notwithstanding such
limitation, the total Payments, net of all taxes imposed on the Grantee with
respect thereto, would be greater if no Excise Tax were imposed.


(ii)If a reduction in the Payments is necessary, reduction shall occur in the
following order: first, a reduction of cash payments not attributable to equity
awards which vest on an accelerated basis; second, the cancellation of
accelerated vesting of stock awards; third, the reduction of employee benefits;
and fourth, a reduction in any other “parachute payments” (as defined in Section
280G of the Code). If acceleration of vesting of stock award compensation is to
be reduced, such acceleration of vesting shall be cancelled in the reverse order
of the date of grant of the Grantee’s stock awards, and the acceleration of the
vesting of full shares shall be cancelled before the acceleration of the vesting
of options.


(iii)All determinations required to be made under this Section 12(d) will be
made by the Accounting Firm. Any determination by the Accounting Firm will be
binding upon the Company and the Grantee. The fees and expenses of the
Accounting Firm for its services in

12

--------------------------------------------------------------------------------




connection with the determinations and calculations contemplated by this Section
12 shall be borne by the Company.


(e)Section 409A. The Option is not intended to be subject to Section 409A of the
Code and shall be interpreted accordingly. Notwithstanding the foregoing or any
provision of the Plan or this Agreement, if any provision of the Plan or this
Agreement contravenes Section 409A of the Code or could cause the Grantee to
incur any tax, interest or penalties under Section 409A of the Code, the
Committee may, in its sole reasonable discretion and with the Grantee’s consent,
modify such provision to (i) comply with, or avoid being subject to, Section
409A of the Code, or to avoid the incurrence of taxes, interest and penalties
under Section 409A of the Code, and (ii) maintain, to the maximum extent
practicable, the original intent and economic benefit to the Grantee of the
applicable provision without materially increasing the cost to the Company or
contravening the provisions of Section 409A of the Code. This Section 12(e) does
not create an obligation on the part of the Company to modify the Plan or this
Agreement and does not guarantee that the Option or the Option Shares will not
be subject to interest and penalties under Section 409A.


(f)Notices. All notices, requests, consents and other communications to be given
hereunder to any party shall be deemed to be sufficient if contained in a
written instrument and shall be deemed to have been duly given when delivered in
person, by telecopy, by nationally-recognized overnight courier, or by first
class registered or certified mail, postage prepaid, addressed to such party at
the address set forth below or such other address as may hereafter be designated
in writing by the addressee to the addresser:


(i)if to the Company, to:


MPM Holdings Inc.
260 Hudson River Road
Waterford, NY 12188
Facsimile: (518) 233-2319
Attention: General Counsel


and


Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Fax: (212) 492-0237
Attention: Lawrence I. Witdorchic, Esq.


(ii)if to the Grantee, to the Grantee’s home address on file with the Company.


All such notices, requests, consents and other communications shall be deemed to
have been delivered in the case of personal delivery or delivery by telecopy, on
the date of such delivery, in the case of nationally-recognized overnight
courier, on the next business day, and in the case of mailing, on the third
business day following such mailing if sent by certified mail, return receipt
requested.
(g)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.



13

--------------------------------------------------------------------------------




(h)No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving the Grantee any right to be retained, in any position, as an
employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the rights of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Grantee at any time for any reason whatsoever.


(i)Fractional Shares. In lieu of issuing a fraction of a Share resulting from
any exercise of the Option, resulting from an adjustment of the Option pursuant
to Section 7 of the Plan or otherwise, the Company shall be entitled to pay to
the Grantee an amount equal to the Fair Market Value of such fractional share.


(j)Beneficiary. The Grantee may file with the Committee a written designation of
a beneficiary on such form as may be prescribed by the Committee and may, from
time to time, amend or revoke such designation. If no designated beneficiary
survives the Grantee, the Grantee’s estate shall be deemed to be the Grantee’s
beneficiary.


(k)Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the Grantee
and the beneficiaries, executors, administrators, heirs and successors of the
Grantee.


(l)Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto.


(m)Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of New York without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of New York.


(n)Consent to Jurisdiction; Waiver of Jury Trial. The Grantee and the Company
(on behalf of itself and its Affiliates) each consents to jurisdiction in the
United States District Court for the Southern District of New York, or if that
court is unable to exercise jurisdiction for any reason, the Supreme Court of
the State of New York, New York County, and each waives any other requirement
(whether imposed by statute, rule of court or otherwise) with respect to
personal jurisdiction or service of process and waives any objection to
jurisdiction based on improper venue or improper jurisdiction. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY, IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THE PLAN OR
THIS AGREEMENT.


(o)Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.


(p)Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.




[Signature Page to Follow]

14

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first written above.


MPM HOLDINGS INC.


By: _________________________________    
Name:
Title:




_____________________________________
[Grantee Name]

15